HaVMOND, PRESIDENT:
This is an action of ejectment brought in the county of Harrison by the plaintiff, against the defendant, in which there was a final judgment rendered by the circuit court, in favor of the plaintiff, against the defendant. The final judgment from which the appeal in this cause is taken was rendered on .the 12th day of October, 1870. The cause was tried by the court in lieu of-a jury, by *341consent of tbe parties, and on the trial the defendant took an exception to the opinion, and rulings of court, which was signed, sealed and made a part of the record. The principles and points decided by this court during the present term in the case of Shadrach Hurst v. M. V. B. Hurst, infra, and fully cover all the principles and points arising upon the record in this case. And for the reasons given in the opinion of the Court in. that cause the judgment of ^he circuit court of the county of Harrison, rendered in this cause on the 12th day of October, 1870, is affirmed with costs and $30 damages to the appellee against the appellant.
The other Judges concurred.
JudgmeNT Affirmed.